DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      FREDERICK BACHMAN,

                             Appellant,

                                 v.

    CITY OF CLEARWATER, A MUNICIPAL CORPORATION and
     CLEARWATER COMMUNITY DEVELOPMENT CODE and
   CLEARWATER COMMUNITY CODE ENFORCEMENT BOARD,

                             Appellee.

                       Case No. 2D20-3591



                        September 17, 2021


Appeal from the Circuit Court for Pinellas County; Amy Williams,
Judge.

James Schwartz of Clearwater, for Appellant.

Michael P. Fuino, Senior Assistant City Attorney, Clearwater, for
Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2